Citation Nr: 0833629	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-42 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hallux valgus of the right foot.

2.  Entitlement to service connection for bilateral below-
the-knee amputations, including as secondary to hallux valgus 
of the right foot.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

This case was the subject of Board remands dated in October 
2006 and May 2007. 

The claims file arrived at the Board without documentation of 
the veteran's consent to representation by the Marine Corps 
League.  As a result, the case was forwarded by routing and 
transmittal slip to the Washington, D.C., office of the 
Marine Corps League, which obtained by facsimile a copy of 
the current Appointment of Veterans Service Organization as 
Claimant's Representative (VA Form 21-22), signed by the 
veteran on May 28, 2004.  Additionally, the Board noted that 
an April 2008 supplemental statement of the case was not 
indicated by a copy-to (cc:) line to have been sent to the 
Marine Corps League.  As a result, to ensure the veteran's 
due process rights, the Washington, D.C., office of the 
Marine Corps League was informed of this fact and the claims 
file was forwarded to them for the opportunity to provide any 
indicated argument or requests to the Board.  The response of 
the Marine Corps League was dated and received by the Board 
on September 18, 2008, and is associated with the claims 
file.  The Marine Corps League's earlier arguments on behalf 
of the veteran were incorporated by reference, and the claim 
was submitted to the Board for careful consideration of all 
pertinent facts, laws, and regulations.  Accordingly, the 
Board will now proceed to appellate review of this matter.


FINDINGS OF FACT

1.  Since the September 1989 unappealed RO denial of the 
claim for service connection for hallux valgus of the right 
foot, evidence has been received which pertains to previously 
unestablished facts required to support the claim for service 
connection and was not previously submitted to agency 
decisionmakers; however, this evidence does not a raise a 
reasonable possibility of substantiating the claim.

2.  Service connection is not in effect for any disability.

3.  There is no competent medical evidence to show that the 
veteran's bilateral below-the-knee amputations are related to 
any incident of service, or began during or were permanently 
worsened by active service.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1989 RO rating 
decision that denied service connection for hallux valgus of 
the right foot, which was the last final denial with respect 
to this issue, is not new and material; the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

2.  Bilateral below-the-knee amputations were not incurred in 
or aggravated by active service, and are not proximately due 
to, the result of, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West  2002); 38 
C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.310 (2007), 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.

With respect to VCAA notice requirements for new and material 
evidence claims, the Court has held that the appellant must 
be informed of what type of evidence would be considered 
"new" and "material," as well as be provided with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App 1 (2006).  
But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( 
"§ 5103(a) requires only that the VA give a claimant notice 
at the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").
 
An October 2002 VCAA letter explained the evidence necessary 
to substantiate the claim for service connection for 
amputations of both legs associated with treatment for foot 
problems during military service.  A December 2006 VCAA 
notice letter    explained the evidence necessary to 
substantiate the claim for service connection for hallux 
valgus of the right foot.  A June 2007 VCAA notice letter 
addressed the issues of whether new and material evidence has 
been received to reopen a claim for entitlement to service 
connection for hallux valgus of the right foot, and 
entitlement to service connection for bilateral below-the-
knee amputations, including as secondary to hallux valgus of 
the right foot.  The June 2007 letter informed the veteran of 
the prior denial of his claim for service connection for 
hallux valgus of the right foot, that new and material 
evidence could be submitted to reopen his claim, indicated 
what type of evidence would qualify as "new" evidence, and 
specifically informed him of what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App 1 
(2006).  These letters also informed the veteran of his and 
VA's respective duties for obtaining evidence.

In addition, the December 2006 and June 2007 VCAA notice 
letters explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  Because the Board has 
herein denied the claims on appeal, the rating and effective 
date aspects of these claims are moot.  Accordingly, any 
deficiency with respect to notice addressing disability 
ratings or assignment of effective dates constitutes no more 
than harmless, non-prejudicial error.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Although sufficient VCAA notice was not accomplished prior to 
initial adjudication of the veteran's claims, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although VCAA notice was not 
completed prior to the initial adjudication, the claims have 
been readjudicated thereafter.  Any arguable content 
deficiency as to VCAA notice is rendered harmless error in 
this matter by an October 2004 statement of the case, which 
provided the veteran notice of the laws and regulations 
pertaining to secondary service connection and new and 
material evidence, as well as the rationale for denying his 
claims after application of these laws and regulations.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, and reports of post-service 
treatment.  A well-reasoned September 2004 VA examination 
report addresses the matter of entitlement to service 
connection for amputation of both legs below the knee.  As 
will be discussed below, the September 2004 VA examination 
report is also relevant to the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for hallux valgus of the right foot, but 
does not raise a reasonable possibility of substantiating the 
claim.  With respect to the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for hallux valgus of the right foot, the duty to 
assist in this case does not require providing a VA 
examination and/or medical opinion because, as will be 
discussed below, new and material evidence has not been 
received to reopen the veteran's claim.  See Paralyzed 
Veterans of America (PVA), et al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  Furthermore, since, 
under the circumstances, the duty to assist did not require a 
VA examination and opinion for the issue of whether new and 
material evidence had been received to reopen the clam for 
service connection for hallux valgus of the right foot, the 
matter of the adequacy of the VA examination with respect to 
this issue became moot and need not be addressed.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Additionally, the claims file contains the veteran's 
statements in support of his claims.  As was discussed in the 
Board's May 2007 remand in this matter, the veteran has 
identified medical treatment records from Henry Ford Hospital 
for treatment of hallux valgus of the right foot and 
bilateral below-the-knee amputations, including records from 
January 1985 to December 1999, as relevant to his claim.  
Pursuant to the Board's remand, in June 2007 the RO requested 
a medical release of such records from the veteran, and 
informed him that he could alternatively obtain the records 
himself and submit them to VA.  However, to date, the veteran 
has not responded to this letter by submitting a release for 
medical information or obtaining and submitting the described 
records.  The duty to assist in the development and the 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. 
App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran's lack of response to the June 2007 VCAA 
letter is a factor in the Board's decision to proceed to 
final appellate review of his claims at this time.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained. 

Law and Regulations - Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  To rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003; see also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  The Board notes that there was a recent amendment 
to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  



Factual Analysis

New and Material Evidence / Right Foot Hallux Valgus

The veteran seeks to reopen a claim for service connection 
for hallux valgus of the right foot.  Service connection for 
bilateral hallux valgus was previously denied in April 1985 
and his request to reopen the claim was denied in October 
1989.

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

If a timely notice of disagreement is received, a substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
See 38 C.F.R. § 20.302(b) (2007).  If a timely substantive 
appeal is not received, the decision becomes final.  See 38 
U.S.C.A. § 7105(a)-(d).

In the case at hand, following notice of the October 1989 RO 
decision that denied the request to reopen the claim for 
service connection for bilateral hallux valgus, a notice of 
disagreement was received in November 1989, and a statement 
of the case was issued in December 1989.  However, the 
veteran did not file a substantive appeal within 60 days from 
the date that the agency of original jurisdiction mailed a 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed.  Thus, 
the decision became final and is not subject to revision 
except on the receipt of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.



Evidence of record at the time of the October 1989 RO 
decision included the following:

At a July 1943 service entrance examination, physical 
examination of the extremities was evaluated as normal.  

At a routine physical examination in July 1945, the veteran 
was found to have hallux valgus, determined to have existed 
prior to service.  He was noted to have pain and discomfort 
in the right big toe joint, and was hospitalized for four 
days.  By history, the veteran had noted a callus over the 
right big toe even prior to his entry into the service; it 
had not increased in size since, but excessive walking caused 
it to become reddened and painful.  Physical examination was 
essentially negative except for early hallux valgus 
bilaterally with a tender callus over the right big toe 
joint.  On paring the callus down, the bed appeared loculated 
with milky white borders.  Three days later the foot was 
noted to be very comfortable and there was no further need 
for hospitalization.  One day later he was returned to duty 
and found fit for same.

At a March 1946 service discharge examination, the veteran 
was noted to have had hallux valgus in 1945.  Upon physical 
examination in March 1946, the extremities, including the 
feet, were evaluated as normal.  

A January 1985 letter from a treating physician stated as 
follows:

The above-named patient was seen in the 
Orthopaedic Clinic of this hospital on 11/10/83.  
He is a Diabinese-controlled diabetic of several 
years duration.  [The veteran] has a problem with 
callosities on the plantar aspect of both feet 
for which we recommend in-depth, total-contact-
sole, custom-made shoes.

In March 1985 the RO received correspondence from the veteran 
describing post-service treatment for his foot problems, 
first in approximately 1953, and then during the years 1981 
to 1983.  He indicated that further treatment had not been 
sought because his doctors determined that his diabetic 
condition made any surgery too much of a risk, and that 
special shoes and inserts were prescribed to relieve the foot 
pain.  He wrote that nothing more could or would be done due 
to the risks involved.

In April 1985, the RO denied the veteran's claim for service 
connection for hallux valgus on the basis that the evidence 
of record failed to show that the veteran's active military 
service aggravated the pre-existing condition to any degree 
beyond normal progression.  The veteran did not submit a 
notice of disagreement within one year of notice of the 
decision, and the decision became final.  See 38 U.S.C.A. 
§ 7105.  In July 1989, the veteran sought to reopen the 
claim.

In July 1989, and August 1989, the veteran submitted further 
correspondence describing his in-service and post-service 
treatment for foot problems.  As noted above, the RO denied 
the request to reopen the claim in October 1989, and after 
receipt of a notice of disagreement, a statement of the case 
was issued in December 1989.  However, a timely substantive 
appeal was not received.  Thus, the October 1989 RO decision 
became final.  See 38 U.S.C.A. § 7105.  

Evidence received since the October 1989 RO denial of the 
request to reopen the claim for service connection for 
bilateral hallux valgus, which was the last final denial with 
respect to the matter of entitlement to service connection 
for hallux valgus of the right foot, includes the following:

Private records of treatment of the veteran's feet from 1987 
to 1998 reflect that in October 1987 the veteran presented 
with a painful right foot, and was treated for recurrent 
complications thereafter.  The handwritten treatment records 
are difficult to read, but the October 1987 records appear to 
reflect that the veteran had undergone a right foot 
bunionectomy and that he had continuing problems with the 
right foot.  An undated letter of podiatric consultation 
describes the veteran has having presented with infected full 
thickness ulcerations along the medial aspect of the 1st 
metatarsal head of the right foot, overlying a bunion 
deformity as well as on the dorsal aspect of the 3rd digit of 
the left foot secondary to a hammertoe deformity.  The 
ulcerations were treated with oral antibiotics, which 
eliminated the soft tissue infection.  The veteran also 
presented with severe peripheral vascular disease, which was 
hindering ulcer healing.  He was noted to be improving after 
four weeks and was prescribed a daily regimen of twice-daily 
saline dressings.  

A private record of hospitalization in October 1998 to 
November 1998 reflects that the veteran was admitted and 
treated for ulcerations, cellulitis, and pain in the right 
lower extremity, along with gangrenous changes.  The final 
diagnoses were peripheral vascular occlusive disease, severe, 
bilateral, with right foot cellulitis, gangrene, and 
osteomyelitis; diabetes mellitus, type 2, with peripheral 
neuritis; hypertensive heart disease, controlled; status 
postoperative spinal stenosis with laminectomy state; chronic 
obstructive pulmonary disease; and organic brain disease with 
question of dementia.

A report of private hospitalization from December 1998 to 
January 1999 indicates that the veteran was admitted with for 
peripheral vascular disease of the lower extremities.  After 
receiving a second opinion form Henry Ford Hospital, he 
received a bilateral below-the-knee amputation on December 
11, 1998.  The hospital admission report states that past 
medical history was significant for peripheral vascular 
disease, non-insulin dependent diabetes mellitus, 
hypertension, prostate carcinoma three years ago and a lumbar 
laminectomy.  The discharge diagnosis was gait disturbance 
secondary to bilateral below-knee amputation.

Private records of treatment dated from September 2001 to 
July 2002 reflect treatment for many conditions, but contain 
no information relevant to whether the veteran's right foot 
hallux valgus or bilateral below-the knee amputations were 
caused or aggravated by active service or were otherwise 
related to any incident of service.

At a September 2004 VA examination, the examiner noted that 
the veteran had undergone bilateral below-the-knee 
amputations four years ago.  It was reported as medical 
history that the veteran had had a bunion deformity even 
before joining the military.  It was reported that the 
veteran passed the service entrance examination, but during 
that time during the service his frequent walking, marching, 
and standing started to produce pain in the bunion.  It was 
further reported as medical history that, during service, he 
would occasionally go on sick call and was sent to the 
hospital, where he received treatment and was returned to 
duty again.  It was further indicated by history that, after 
the veteran's discharge, he developed callus problems and 
would take care of the callus personally with pads and soaks.  
Also, occasionally he would see a podiatrist.  It was 
reported that, in "1999" [sic, should be 1998], he received 
treatment for infection of both bunions, and the podiatrist 
who was treating him sent him to the hospital for treatment 
with antibiotics.  He also received physical therapy for both 
feet.  Finally there was a "blackening" of the toes and the 
doctor advised amputation.  (Quotes in original.)  The VA 
examiner added that, of importance, the veteran was a 
diabetic of 40 years or so (as of September 2004) and had 
been on insulin, and later on was treated with Plendil.  

After physical examination, the September 2004 VA examiner's 
diagnosis was bilateral below-the-knee amputation of four 
years' duration.  The examiner noted that currently the 
veteran could ambulate with two prostheses without much 
difficulty.  The examiner opined that, after reviewing the 
claims file, it was her opinion that hallux valgus had not 
resulted in amputation.  She elaborated that the veteran had 
been a diabetic for many years and had been taking care of 
calluses himself, and was seeing a podiatrist.  She opined 
that because of the susceptibility to foot conditions of 
older people with diabetes of longstanding duration, an 
infection started which failed to respond to antibiotics, 
resulting in the below-the-knee amputations.  She concluded 
that historically, the amputations were due to diabetic 
gangrene and infection, and not because of hallux valgus that 
was present while the veteran was in the military.  
 
In the Board's view, the September 2004 VA examiner's 
analysis and interpretation of medical history and evidence 
is evidence not previously submitted to agency 
decisionmakers, is not cumulative or duplicative, and does 
relate to unestablished facts required to establish service 
connection for right foot hallux valgus.  Specifically, the 
report includes an analysis by a competent medical 
professional of the circumstances of the veteran's right foot 
problems during service based on review of the service 
medical records, history provided by the veteran, physical 
examination, and application of the examiner's medical 
expertise to the underlying facts.  This was the first 
instance in which a physician reviewed the claims file, 
examined the veteran, and provided a pertinent analysis of 
the clinical findings and history.  However, in the Board's 
view, this VA examination report does not raise a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for hallux valgus of the 
right foot.  With regard to the evidence needed to reopen the 
claim, i.e., evidence that the condition worsened during 
service, the examiner's specific findings were that that 
veteran had pain of the bunion during service, and received 
treatment and was hospitalized for such, and then was 
returned to duty.  She described the veteran's problematic 
callus as having developed after his discharge from service.  
This is consistent with the service medical records, which 
reflect that the veteran was hospitalized and treated in July 
1945 for early hallux valgus, and a resultant tender callus; 
gave a history during in-service treatment of problems with 
his right foot, including a callus, prior to service; and 
that clinical evaluation of the lower extremities, including 
the feet, was normal at discharge from service in March 1946.  
Because the findings of the VA examiner tend to indicate that 
the veteran's condition did not permanently worsen during 
service, this examination report raises no reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for hallux valgus of the 
right foot.

Additional evidence received since October 1989 is either 
duplicative (such as copies of a January 1985 letter of a 
private physician) or cumulative (such as the veteran's 
ongoing contentions in this matter) of evidence received 
previously, or contains no information pertinent to whether 
the veteran's hallux valgus worsened during service.

In light of the foregoing, the Board finds that the newly 
received evidence was either previously submitted to agency 
decisionmakers; or did not relate to an unestablished fact 
necessary to substantiate the claim; or was cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim; or did not raise a 
reasonable possibility of substantiating the claim.  
Accordingly, reopening of the claim for entitlement to 
service connection for right foot hallux valgus is not 
warranted.  See 38 U.S.C.A. § 3.156(a).

The claim has not been reopened, and therefore the Board has 
no jurisdiction to adjudicate the claim on the merits.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As a 
result, the Board at this time does not reach the matter of 
application in this matter of the presumption of soundness 
pursuant to 38 U.S.C.A. § 1111 (West 2002).  Further, until 
the veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen the claim for service 
connection for hallux valgus of the right foot, the benefit 
of the doubt doctrine does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Service Connection for Bilateral Below-the-Knee Amputations

The veteran contends that hallux valgus during service 
resulted in his bilateral below-the-knee amputations in 
December 1999.  This matter rests on essentially the same 
facts as the matter of whether new and material evidence has 
been received to reopen a claim for service connection for 
hallux valgus of the right foot (see directly above).  The 
matter is also affected by the Board's determination, 
directly above, that new and material evidence has not been 
received to reopen the claim for hallux valgus of the right 
foot.

The veteran is not service-connected for any disability, 
including hallux valgus of either foot.  As a result, any 
current claim that his bilateral amputation of the feet is 
secondary to hallux valgus must fail as a matter of law. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (the claim must 
be denied if there is no entitlement under the law).

Having made this finding, the evidence his wholly lacking to 
show that the veteran's bilateral below-the-knee amputations 
are related to any incident of service, began during or were 
permanently worsened during active service, or were caused by 
or worsened by any service-connected disability.   (The 
veteran is not currently service-connected for any 
disability.)  The September 2004 VA examiner found that the 
amputations were not a result of in-service hallux valgus, 
but rather were a result of vulnerabilities resulting from 
chronic type 2 diabetes mellitus and foot calluses and 
infections that developed post-service.  By history, the 
onset of his diabetes mellitus was approximately 17 years 
after service (i.e., 40 years prior to the September 2004 VA 
examination), and there is no contention or indication that 
his type 2 diabetes mellitus began during service or is 
related to any incident of service.  These facts constitute 
evidence of significant weight against the veteran's claim.  
There is essentially no competent medical evidence in support 
of the claim.

The Board acknowledges the veteran's contentions in this 
matter that symptoms attributable to in-service hallux valgus 
resulted in his bilateral below-the-knee amputations.  As a 
lay person, however, he is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  In this case, although 
competent to report he had in-service foot symptoms, he is 
not competent to make a complex medical determination as to 
whether such symptoms resulted in his bilateral amputation of 
the lower extremities in December 1998, over 50 years after 
discharge from active service.  His contentions as to medical 
causation in this regard carry no probative weight.  Id.

In light of the foregoing, the Board finds that entitlement 
to service connection for bilateral below-the-knee 
amputations is not warranted.  As the preponderance of the 
evidence is against the claim for service connection for 
bilateral below-the-knee amputations, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).







	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for hallux valgus of 
the right foot is not reopened; the claim remains denied.

Entitlement to service connection for bilateral below-the-
knee amputations, including as secondary to hallux valgus of 
the right foot, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


